Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/2/2021 is being considered by the examiner.
Response to Arguments
The previous objection to the drawings has been withdrawn due to cancellation of previous claim 5. 
The previous 35 U.S.C. 112 rejections of claim 9 have been withdrawn as a result of the claim amendments. 
Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s Argument that element (46) of Ernst does not disclose the claimed hollow body, and that element (46) “sits on top of the hollow body 12 and does not surround element 12” (pg. 5 of Response), Examiner has carefully considered but has not found to be persuasive. Figures 4, 9A, and 10 of Ernst show filter (46) as having a chamber, i.e. a hollow body, for receiving air to filter; furthermore, claim 7 of Ernst recites “a filter chamber”, i.e. an enclosure or hollow body. Additionally, filter chamber (46) discloses the claim invention’s limitation of “wherein the second hollow body at least partially surrounds the first hollow body”, as Figure 4 depicts filter element 
	Regarding Applicant’s Argument that “baffle 52 of Ernst is not a nozzle”, and that the baffle of Ernst is “contrary to what a nozzle does”, and “nozzles do not evenly distribute the air but rather they direct it into a specific direction to create mini tornadoes” and “the baffle of Ernst is neither bale to direct the air flow in a specific direction nor is it able to be moved to create a specific airflow pattern”, Examiner has not found to be persuasive. 
Firstly, Examiner cited that the functional language of for flow of media between the first hollow body and the second hollow body was disclosed by the baffle plate (52) of Ernst, and that the combination of Yamanaka into the invention of Ernst teaches the claimed invention. Ernst and Yamanaka both use perforated plates in an airflow path between chambers, wherein Yamanaka provides a movable feature. Secondly, Applicant’s Arguments asserting baffle plates or perforated plates are “contrary to what a nozzle does” is neither sufficiently evidenced in the arguments nor functionally recited within the claimed invention as argued. 
As currently recited within the claims, the “movable nozzle ring” must perform the following functions or have the following structures: “for flow of media between the first hollow body and the second hollow body” (claim 1), comprise “at least one nozzle for controlling the flow of media between the first hollow body and the second hollow body” (claim 8), “generating an air flow within the first hollow body by means of blowing air into the air blower”, i.e. the movable nozzle ring is not the air blower. 
Applicant’s assertion regarding what is structurally imparted by reciting a “nozzle ring” includes elements and functions not currently recited within the claimed invention. A nozzle ring may be embodied as an annular element, i.e. a ring, which includes vanes or structure to modify a flow passing there through. The baffle plates of both Ernst and Yamanaka modify the flow of air through their respective systems. Ernst discloses that baffle (52) is used to control the airflow from fan (44), in at least Col. 7, lines 1-6 and 49-52. Yamanaka teaches that the plate (9) is annular (Figure 2), movable by a drive motor (51), and has permeability for passing flows therethrough; see at least [0069], [0070], [0074]. Thus, the limitations regarding the movable nozzle ring, as recited within the claimed invention, are taught by the combination of Ernst as modified by Yamanaka. 
In view of the above, Examiner has maintained the prior art rejection as elucidated below. Examiner also notes that the amendment to claim 11 created additional 112(b) issues; however, Examiner suggests language below to expediently overcome the rejection. 
Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

 “A holding means” in claim 12. Specification, page 6, lines 14-16 discloses “a grid” in the hollow body to retain the workpiece. This limitation shall be construed to cover the structure described in the specification and equivalents thereof. 
“Generating an air flow within the first hollow body by means of blowing air into the first hollow body via a movable nozzle ring” in claim 13. The claim lacks sufficient structure to perform the claimed function of generating an air flow by means of blowing air via a movable nozzle ring. Specification: Page 3, lines 14-18 disclose a suction input of an air blower, whereby the input opening of the second hollow body may be connected to the outlet of the air blower. This limitation shall be construed to cover the structure described in the specification and equivalents thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the amendment submitted which now recites “wherein the first hollow body and or the second hollow body comprises…” renders the scope of the claim indefinite. Examiner acknowledges and thanks Applicant for amending to overcome a previous 112(b) rejection, however, the claim language remains unclear due to the “and or” recitation. Examiner recommends amending claim 11 to recite, for example, “wherein at least one of the first hollow body and the second hollow body comprises at least one filter” to reflect Applicant’s intent, as expressed on pg. 5 of the response. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ernst (US 6543078) in view of Yamanaka (US 20080006290). 
Regarding claim 1, Ernst (US 6543078) teaches an apparatus for contactless cleaning of a workpiece (Col. 3, lines 8-10), the apparatus comprising: 
a first hollow body (12; see Figure 8), wherein the first hollow body is configured to at least partially receive the workpiece (1) to be cleaned; 
a second hollow body (46), wherein the second hollow body at least partially surrounds the first hollow body (wherein element 46 surrounds and covers the top wall 18 of element 12 on the upper portion, see Figures 8 and 9A; please also see claim 7 reciting ‘a filter chamber’, i.e. therein lies a space enclosed by the exterior of filter 46 to form a chamber, i.e. a hollow body); and 
an element (perforated baffle plate 52; please also refer to the annular perforations in Figures 3 and 9B of the baffle plates 52, 56) located between the first hollow body and the second hollow body for flow of media between the first hollow body and the second hollow body (wherein perforated baffle plate 52 is between elements 46 and 12; wherein baffle 52 is used to restrict the air flow from the fan 44 to provide an even distribution of air, see Col. 7, lines 1-6 and 49-52).
However, Ernst does not explicitly teach that the perforated baffle plate (52), i.e. is in the form of a movable nozzle ring.
	However, from the same or similar field of endeavor, Yamanaka teaches a movable nozzle ring (please refer to perforated plate 9, adapted to be driven to rotate by motor 52; see [0070], [0072], [0074], [0076], [0078], [0123], [0025], see also Figures 1, 2, and 3).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Yamanaka into the invention of Ernst to include a movable perforated plate assembly. 
One would be motivated to do so in order to vary the amount of medium passed through or accumulated by the perforated plate [0021]. Additionally, the efficiency and the performance of the process of cleaning the perforated plate member is improved 
	Regarding claim 2, all of the limitations recited in claim 1 are rejected by Ernst in view of Yamanaka. Modified Ernst further teaches wherein the first hollow body comprises at least one ionizer (Col. 3, lines 25-30 and 40-43; see also Col. 6, lines 15-20 and 22-25; see ionizing elements 28, 30).  
Regarding claim 6, all of the limitations recited in claim 1 are rejected by Ernst in view of Yamanaka. Modified Ernst further teaches wherein the first hollow body is configured to be connected to a negative pressure source (Col. 6, lines 60-65 teach negative pressure slots 43, 45; see Col. 7, lines 15-25; see exhaust ports 40, 42 and blower 54; Examiner also recognizes this as functional claim language, wherein the claimed invention incorporates structure such that the apparatus is capable of connecting to a pressure source).  
Regarding claim 7, all of the limitations recited in claim 1 are rejected by Ernst in view of Yamanaka. Modified Ernst further teaches wherein the second hollow body (46) is configured to be connected to a positive pressure source (fan 44; Examiner also recognizes this as functional claim language, wherein the claimed invention incorporates structure such that the apparatus is capable of connecting to a pressure source) or a negative pressure source.  
Regarding claim 8, all of the limitations recited in claim 1 are rejected by Ernst in view of Yamanaka. Modified Ernst further teaches wherein the nozzle ring comprises at least one nozzle for controlling the flow of media between the first hollow body and the second hollow body (wherein baffle 52 is used to restrict the air flow from the fan 44 to provide an even distribution of air, see Col. 7, lines 49-52; please also refer to the combination statement of claim 1).  
Regarding claim 9, all of the limitations recited in claim 1 are rejected by Ernst in view of Yamanaka. Modified Ernst further teaches wherein the apparatus further comprises: a drive for moving the nozzle ring (Please see Yamanaka: motor 52).   
Regarding claim 10, all of the limitations recited in claim 9 are rejected by Ernst in view of Yamanaka. Modified Ernst further teaches wherein the drive is an electric motor or a pneumatic motor (Yamanaka please refer to the motor 52, see [0072], see also [0123]).  
Regarding claim 11, all of the limitations recited in claim 1 are rejected by Ernst in view of Yamanaka. Modified Ernst further teaches wherein the first hollow body and/or the second hollow body comprises at least one filter (wherein element 46 is a filter assembly, see Col. 7, lines 38-43).   
Regarding claim 12, all of the limitations recited in claim 1 are rejected by Ernst in view of Yamanaka. Modified Ernst further teaches a holding means for holding the workpiece to be cleaned (24; see Col. 5, lines 11-21).   
Regarding claim 13, Ernst teaches a method for contactless cleaning of a workpiece, the method comprising: 
at least partially inserting the workpiece to be cleaned into a first hollow body via a first input opening of the first hollow body (see enclosure 12, see also Col. 7, lines 8-11 disclosing a conveyor belt; see workpiece contained within the enclosure in Figure 8); 
generating an air flow within the first hollow body by means of blowing air into the first hollow body via an element (wherein perforated baffle plate 52 is between elements 46 and 12), 
wherein the element is located between the first hollow body and a second hollow body (wherein baffle 52 is between elements 46 and 12; wherein baffle 52 is used to restrict the air flow from the fan 44 to provide an even distribution of air, see Col. 7, lines 1-6 and 49-52), wherein the second hollow body surrounds the first hollow body at least partially (wherein element 46 surrounds and covers the top wall 18 of element 12 on the upper portion, see Figures 8 and 9A; please also see claim 7 reciting ‘a filter chamber’, i.e. therein lies a space enclosed by the exterior of filter 46 to form a chamber, i.e. a hollow body).
However, Ernst does not explicitly teach that the perforated baffle plate (52), i.e. is in the form of a movable nozzle ring, and simultaneously moving the nozzle ring.  
However, from the same or similar field of endeavor, Yamanaka teaches a movable nozzle ring, and simultaneously moving the nozzle ring (please refer to perforated plate 9, adapted to be driven to rotate by motor 52;  wherein [0076] discloses that during a process, a medium is released into the apparatus and rotation of the perforated plate 9 takes place; see also [0070], [0072], [0074], [0078], [0123], [0025], see also Figures 1, 2, and 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Yamanaka into the invention of Ernst to include a movable perforated plate assembly. 

Regarding claim 14, all of the limitations recited in claim 13 are rejected by Ernst in view of Yamanaka. Modified Ernst further teaches further comprising: emitting ions into the air flow (please refer to Col. 5, lines 32-43 regarding the ionizing elements 28, 30).  
Regarding claim 15, all of the limitations recited in claim 13 are rejected by Ernst in view of Yamanaka. Modified Ernst further teaches moving the workpiece to be cleaned in the generated air flow (see element 24; see Col. 5, lines 17-31).
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ernst (US 6543078) in view of Yamanaka (US 20080006290) as applied to claim 2 above, and in further view of Heymann (US 20180272384). 
Regarding claim 3, all of the limitations recited in claim 2 are rejected by Ernst in view of Yamanaka. Modified Ernst further teaches wherein the ionizer comprises a plurality of ionizer tips, which are located around an input opening of the first hollow body (wherein ionizing elements 28, 30 elements each have first and second ion emitters, cooperating with first and second air knives, see Col. 6, lines 1-6 and 16-25 and 35-40).  
	However, modified Ernst does not explicitly teach that the ionizing elements which have ionizing emitters are located around a circumference of an input of the body (12). However, from the same or similar field of endeavor, Heymann teaches a plurality of point emitters (304) arranged in a circular arrangement and configured to produce ions, specifically that the frame (302) holds ion emitters (304) in place around an inner circumference of the emitter frame (302) within the air path of a blower (202) see [0016], [0023], [0025] and Figure 6. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Heymann into the combination of Ernst in view Yamanaka. Ernst contemplates a variety of structures of ion emitters, including those which pivot (Col. 5, lines 50-57), a plurality of ionizing elements arranged on side walls (Col. 6, lines 20-25), and ionizing elements above the element to be cleaned, i.e. near the input (Col. 6, lines 15-20). The structure of Heymann also enables a neutralization in a cleaning operation using bipolar ions [0015], a mutual goal with the apparatus of Ernst. This modification would be recognized as applying a known technique, i.e. a circumferentially arranged ion emitter structure, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Regarding claim 4, all of the limitations recited in claim 3 are rejected by Ernst in view of Yamanaka. Modified Ernst further teaches wherein the ionizer tips are configured to emit differently charged ions (please refer to Column 6, lines 35-52 disclosing the ion emitters provide a neutralization of charged particles, and that the .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Voorhorst (US 8312592), see Figure 4 and Col. 7, line 63-Col. 8, line 19. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723